DETAILED ACTION

Applicants’ response filed 1/21/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 6-11 and 14-25 are pending. New claim 25 is address herein below. 
Prior art rejections are maintained in view of amendment and remarks. Rejection under 35 USC 112 are withdrawn. 
Application is pending. 

Response to Arguments
Applicants’ arguments filed 1/21/21 have been fully considered but they are not persuasive. 
	Applicants contend the prior arts do not teach or suggest the amended portions of claim 1. Claim 1 has been amended as follows:

    PNG
    media_image1.png
    390
    632
    media_image1.png
    Greyscale



It is the Examiner’s conclusion that the claims of the present application, as presented, are not patentably distinct over the prior arts of record. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application. If Applicants believe an interview with the Examiner might be useful, then the Applicants are asked to propose amendments and contact the Examiner for a discussion. 

	As per claim newly added claim 25, Yu substantially teaches hop to hop error checking includes protection of packet control field in combination with implementation of parity check (i.e., page 139-141). The Examiner would like to point out that it is also well known detect errors based on parity checks.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112